DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 14 June 2022 has been entered. Claims 1-20 remain pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the water level control system in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0312676 A1 to Youssef et al. (Youssef).
In reference to claim 1, Youssef discloses an apparatus for recovering heat and water vapor from a waste gas stream (interpreted as intended use that does not result in a difference in structure), the apparatus comprising: a waste gas passageway (1; Figs. 7-13); a plurality of membrane tubes (80; Figs. 2-6) extending across the waste gas passageway, each of the membrane tubes including an internal passage separated from the waste gas passageway (see Fig. 6) by a porous membrane (90); a water supply inlet manifold (88b; Fig. 5) connected to each of the plurality of membrane tubes, and configured to introduce water into the internal passage of the each of the plurality of membrane tubes; and a vacuum source (312) connected to the plurality of membrane tubes, and configured to adjust a pressure within the internal passage of the each of the plurality of membrane tubes.
In reference to claim 2, Youssef discloses the apparatus of Claim 1, wherein the water within the internal passage receives heat and water vapor from the waste gas stream across the porous membrane (inherent; since the disclosed structure of Youssef is identical to what is claimed it necessarily performs the same function; also, see Fig. 6).
In reference to claim 3, Youssef discloses the apparatus of Claim 1, wherein the porous membrane comprises an outer surface coating (par. 0113; Membralox utilizes a coating on a support carrier).
In reference to claim 4, Youssef discloses the apparatus of Claim 1, wherein the porous membrane comprises pores sized in a range of about 4nm to about 20 nm (par. 0113; 100 Angstroms is equal to 10nm).
In reference to claim 5, Youssef discloses the apparatus of Claim 1, further comprising a water supply outlet manifold (88a; Fig. 5) connected to each of the plurality of membrane tubes on a side opposite the water supply inlet manifold, and configured to receive the water from the internal passage of the each of the plurality of membrane tubes.
In reference to claim 6, Youssef discloses the apparatus of Claim 5, further comprising a frame connecting the water supply inlet manifold and the water supply outlet manifold, the frame enclosing the plurality of membrane tubes, wherein the frame is open at sides to allow the waste gas stream to pass over the plurality of membrane tubes (see Figs. 2-4).
In reference to 9, Youssef discloses the apparatus of Claim 1, wherein the vacuum source comprises a water pump (312, Fig. 7) downstream of the water supply outlet manifold.
In reference to claim 10, Youssef discloses the apparatus of Claim 1, wherein the vacuum source is configured to maintain a pressure of 3-8 psi below an atmospheric pressure for a water side of the plurality of membrane tubes (par. 0179).
In reference to claim 11, Youssef discloses the apparatus of Claim 1, further comprising an induced draft fan (65, Fig. 1; par. 0135) for pulling and controlling the waste gas stream over an outer surface of the plurality of membrane tubes.
In reference to claim 12, Youssef discloses an apparatus for recovering heat and water vapor from a waste gas stream (interpreted as intended use that does not result in a difference in structure), the apparatus comprising: a plurality of transport membrane condensers (3; Fig. 7), each of the transport membrane condensers including a plurality of membrane tubes (80) extending between a water supply inlet manifold (88b) and a water supply outlet manifold (88a), each of the membrane tubes including a porous membrane (90) about an internal passage configured to pass a water flow from the water supply inlet manifold to the water supply outlet manifold; and a vacuum source (312) connected to the plurality of transport membrane condensers, and configured to generate a vacuum on a water side of the porous membrane (par. 0179) to adjust a pressure within the internal passage of each of the plurality of membrane tubes.
In reference to claims 13, 18 and 19, the recited limitations are substantively identical to what is recited in claims 6, 9 and 10. See rejections above; the same rationale applies.
In reference to claim 14, Youssef discloses the apparatus of Claim 12, wherein a water supply outlet manifold of a first of the plurality of transport membrane condensers is connected to a water supply inlet manifold of a second of the plurality of transport membrane condensers (see Figs. 8-11).
In reference to claim 15, Youssef discloses the apparatus of Claim 12, wherein the vacuum source is upstream or downstream of the plurality of transport membrane condensers (Figs. 7-13 depict embodiments with pumps upstream, downstream or both).
In reference to claim 16, Youssef discloses the apparatus according to Claim 12, further comprising a water level control system (200) configured to control the vacuum source.
In reference to claim 17, Youssef discloses the apparatus of Claim 16, further comprising a water supply header (40, Fig. 10) upstream of the water supply inlet manifold, wherein the vacuum source comprises a vacuum pump (46) connected to the water supply header, wherein the vacuum pump is controlled by the water level control system to maintain a predetermined air space within the water supply header (interpreted as intended use; however, see par. 0143).
In reference to claim 17, Youssef discloses the apparatus of Claim 16, further comprising a water supply header (40, Fig. 10) upstream of the water supply inlet manifold, wherein the vacuum source comprises a vacuum pump (46) connected to the water supply header, wherein the vacuum pump is controlled by the water level control system to maintain a predetermined air space within the water supply header (interpreted as intended use; however, see par. 0143).
In reference to claim(s) 20, under the principles of inherency, the prior art apparatus of Youssef would necessarily perform the method(s) claimed in its normal and usual operation and thereby meets the limitations of the claim(s).
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0209670 A1 to Feng et al. (Feng).
In reference to claim 7, Feng discloses an apparatus for recovering heat and water vapor from a waste gas stream (interpreted as intended use that does not result in a difference in structure), the apparatus comprising: a waste gas passageway (36; Fig. 1, par. 0036); a plurality of membrane tubes (52; Fig. 5, par. 0040 “the hollow fiber membranes 52 can simply be disposed across an airflow passageway such as a duct instead of being disposed in a tubular housing”) extending across the waste gas passageway, each of the membrane tubes including an internal passage separated from the waste gas passageway by a porous membrane (see detail, Fig. 5); a water supply inlet manifold (supplied by 12c) connected to each of the plurality of membrane tubes, and configured to introduce water into the internal passage of the each of the plurality of membrane tubes; and a vacuum source (17) connected to the plurality of membrane tubes, and configured to adjust a pressure within the internal passage of the each of the plurality of membrane tubes, further comprising a water supply header (16) upstream of the water supply inlet manifold, wherein the vacuum source (17) is connected to an air space in the water supply header, wherein the vacuum source is configured to maintain a predetermined air space within the water supply header.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Applicant argues on p. 8 of the reply that Youssef utilizes an ionic liquid and not water. However, the embodiments relied upon in the rejection, such as in Fig. 7, explicitly disclose “carrier liquid 72 comprises water such as sea water or fresh water pumped from the surrounding water environment” (par. 0137).
Applicant also argues on p. 8 that Youssef discloses a pump and a liquid pump cannot be a “vacuum source”. However, this is contradictory to Applicant’s own disclosure. Applicant’s specification explicitly discloses in p. 6, 2nd paragraph of the specification, “the vacuum source is or includes a water pump downstream of the water supply outlet manifold” (par. 0015 of the PGPUB document) and in p. 11, 2nd full paragraph, “the vacuum source alternatively or additionally is or includes a water pump 164” (par. 0036 of the PGPUB document). Youssef explicitly discloses generating negative pressures in the membrane tubes from 7 to 25 PSI (par. 0179). This is consistent with Applicant’s disclosure on p. 10, 1st paragraph: “the negative pressure generated by, for example, one or more vacuum pump(s) produces a pressure drop across the membrane layer” (par. 0031 of the PGPUB document).
The rejections in view of Youssef are proper and remain.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
18 July 2022